UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4535


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERAIL MELIK NETCLIFF,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:19-cr-00201-PJM-1; 8:14-cr-00425-PJM)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Arthur Robbins, CHESAPEAKE MERIDIAN, Annapolis, Maryland, for Appellant.
Robert K. Hur, United States Attorney, Brandon K. Moore, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerail Melik Netcliff appeals his 120-month total sentence imposed following his

guilty plea to bank robbery, in violation of 18 U.S.C. § 2113(a), (d) (2018), and a violation

of the terms of his supervised release in a related proceeding. On appeal, Netcliff argues

that his guilty plea was not knowing and voluntary because the district court imposed a

revocation sentence above the sentencing range explained to Netcliff during the plea

colloquy. We affirm.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charge to which he is pleading guilty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court also must ensure that the

defendant’s plea is voluntary, supported by a sufficient factual basis, and not the result of

force, threats, or extrinsic promises. Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at

119-20.

       Because Netcliff did not move to withdraw his guilty plea in the district court or

otherwise preserve any allegation of Rule 11 error, we review the plea colloquy only for

plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). “To prevail on a

claim of plain error, [Netcliff] must demonstrate not only that the district court plainly

erred, but also that this error affected his substantial rights.” Id. at 816. In the guilty plea

context, a defendant establishes that an error affected his substantial rights if he



                                               2
demonstrates a reasonable probability that he would not have pleaded guilty but for the

error. Id.

       During the plea colloquy, Netcliff affirmed that he read and understood the plea

agreement and discussed its terms with counsel. The Government reviewed the terms of

the plea agreement, noted that Netcliff was facing an advisory policy statement range of

37 to 46 months’ imprisonment with respect to the revocation sentence, and explained that

this range was based on a Grade A supervised release violation and a criminal history

category of IV.       Later in the hearing, the district court twice misstated that

sentencing range, informing Netcliff that he was subject to 27 to 33 months’ imprisonment

in connection with the supervised release violation. Neither the Government nor Netcliff

objected to those statements. Netcliff also did not object when the district court relied on

the correct range at sentencing. Based on our review of the record, “[e]ven if some

confusion existed, [Netcliff] hasn’t established prejudice,” as he does not show that, but

for the district court’s error, he would not have pleaded guilty. United States v. McCoy,

895 F.3d 358, 363 (4th Cir.), cert. denied, 139 S. Ct. 494 (2018). The district court did not

plainly err in accepting Netcliff’s guilty plea, which was knowing and voluntary, and we

therefore affirm the district court’s judgments.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED



                                             3